1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JEFFREY P. PERROTTE,                             )   Case No. 1:15-cv-00026-NONE-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DIRECTING THE CLERK OF COURT TO
13          v.                                            CLOSE THIS ACTION PURSUANT TO THE
                                                      )   PARTIES’ STIPULATION FOR VOLUNTARY
14                                                    )   DISMISSAL
     STACEY JOHNSON,
                                                      )
15                  Defendant.                        )   (ECF No. 246)
                                                      )
16                                                    )

17          Plaintiff Jeffrey P. Perrotte is appearing in forma pauperis in this civil rights action pursuant to

18   42 U.S.C. § 1983.

19          On May 11, 2021, the parties filed a stipulation to dismiss this action with prejudice pursuant

20   to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. (ECF No. 246.)

21          Rule 41(a)(1)(A)(ii) provides in pertinent part that, “the plaintiff may dismiss an action without

22   a court order by filing . . . a stipulation of dismissal signed by all parties who have appeared. A

23   voluntary stipulation to dismiss an action pursuant to Rule 41(a)(1)(A)(ii) automatically terminates the

24   action without operation of a court order. Black Rock City, LLC v. Pershing Cty. Bd. of Comm’rs,

25   637 F. App’x 488 (9th Cir. 2016) (citing Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074,

26   1077 (9th Cir. 1999)). Here, Plaintiff and counsel for the sole Defendant in this action have signed
27   and dated a stipulation to dismiss this action, and filed it with the Court.

28

                                                          1
1             Accordingly, this action has been DISMISSED, with prejudice, pursuant to the parties’

2    stipulation. Each party shall bear its own litigation costs and attorney’s fees. The Court retains

3    jurisdiction for purposes of enforcing the settlement for one year.

4             The Clerk of the Court is HEREBY ORDERED to CLOSE the file in this case and adjust the

5    docket to reflect the dismissal pursuant to Rule 41(a)(1)(A)(ii).

6
7
8    IT IS SO ORDERED.

9    Dated:     May 12, 2021
10                                                      UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
